Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Jasper on September 8, 2021.
The application has been amended as follows: 
1.	A display apparatus, comprising: 
a shroud including a first sheet and a second sheet disposed in opposition to one another, the first sheet and the second sheet being connected to one another at a first end by a first joint and at a second end by a second joint; and 
a support member disposed between the first sheet and the second sheet and between the first joint and the second joint, the support member being configured to outwardly bias the first sheet and the second sheet to cause the shroud to assume a curvilinear cross-sectional shape along at least a portion of a longitudinal axis of the shroud, the support member including a line of weakness extending along the support member between the first joint to the second joint and defining a first half and a second half of the support member, 

wherein the display apparatus has a second state in which the first half and the second half of the support member are unfolded about the axis of rotation to place the first half and the second half of the support member into a substantially planar orientation, the first half and the second half of the support member being releasably locked into the substantially planar orientation by at least one of a notch of the first joint or a notch of the second joint.
18.	A method of forming a display apparatus, comprising: 
disposing a first sheet having a first lateral end and a second lateral end adjacent to a second sheet having a third lateral end and a fourth lateral end;
connecting the first lateral end of the first sheet to the third lateral end of the second sheet to form a first joint; 
connecting the second lateral end of the first sheet to the fourth lateral end of the second sheet to form a second joint; and 
disposing a movable support member between the first sheet and the second sheet to extend between the first joint and the second joint, the movable support member including a first half and a second half, 
wherein the movable support member is movable between a first position corresponding to a display apparatus stowed state to a second position corresponding to a display apparatus erected state, the first half and the second half being releasably a notch of the first joint or a notch of the second joint in the display apparatus erected state.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a display apparatus comprising in combination: a shroud including a first and a second sheet connected to one another at a first end by a first joint and at a second end by a second joint; a support member disposed between the first and second sheet and between the first and second joint so as to outwardly bias the first and second sheet to cause the shroud to assume a curvilinear cross-sectional shape, the support member including a first half connected to a second half along a line of weakness, wherein the display apparatus movable between a first folded state in which the support member is folded and a second unfolded state in which the support member is substantially planar and wherein the first and second half of the support member are locked by at least one of notch in the first or second joint.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631